EXAMINER’S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by David Goren for the interview conducted on 01/19/2022.

The application has been amended for some claims as follows:

1.         (Proposed Amendment)  A method for printing on a substrate, comprising:            printing a support structure on a build platform by printing liquid precursor material and curing the liquid precursor material;            printing one or more alignment markers by the printing liquid precursor material on the build platform outside the support structure and curing the liquid precursor material;            after printing the support structure, loading the substrate onto the support structure so that the substrate is supported on and surrounded by the support structure;            performing a registration of the substrate using the one or more alignment markers; and            printing one or more device structures on the substrate by printing and curing the liquid precursor material while the substrate is registered by the one or more alignment markers.



Allowable Subject Matter
3.	1-11, 21-23 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a method for printing on a substrate, comprising “printing one or more device structures on the substrate by printing and curing the liquid precursor material while the substrate is registered by the one or more alignment markers” in combination with other limitations as a whole.

The closet prior arts on records are Zhang et al. (US PGPUB 2020/0411447 A1), Fu et al. (US PGPUB 2019/0139788 A1), Turner et al. (US PGPUB 2011/0257040 A1. None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices. Furthermore applicant's arguments have been considered however they are moot due to the application being in conditions for allowance.

Claims 2-11, 21-23 are also allowed being dependent on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897